Name: Commission Decision (EU) 2017/11 of 5 January 2017 approving, on behalf of the European Union, amendments to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs;  fisheries
 Date Published: 2017-01-06

 6.1.2017 EN Official Journal of the European Union L 3/43 COMMISSION DECISION (EU) 2017/11 of 5 January 2017 approving, on behalf of the European Union, amendments to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2013/785/EU of 16 December 2013 on the conclusion, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (1), and in particular Article 3 thereof, Whereas: (1) Article 10 of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (2), hereinafter referred to as the Agreement, approved by Regulation (EC) No 764/2006 (3), establishes a Joint Committee responsible for monitoring the application of the Agreement and, in particular, for supervising the implementation, interpretation and smooth operation thereof. Chapter X of the Annex to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco, hereinafter referred to as the Protocol, approved by Decision 2013/785/EU, sets out the arrangements for landing a proportion of the catches made under the Protocol in Moroccan ports, (2) The Joint Committee met in Rabat from 18 to 20 October 2016 to adopt amendments to certain arrangements for implementing the Protocol with regard to landing, in view of the recurring difficulties associated with meeting this obligation, (3) Prior to the Joint Committee meeting in question, the Commission sent a preparatory document setting out the particulars of the envisaged Union position to the Council, (4) The envisaged Union position was approved by the Council in accordance with point 3 of the Annex to Decision 2013/785/EU, (5) The amendments adopted, which concern increasing the penalties in the event of non-compliance with the landing obligation and extending the financial incentives in the event of landing above the compulsory threshold to all categories subject to compulsory landing, have been recorded in Annex 8 of the minutes to the Joint Committee meeting in question, (6) These amendments should be approved on behalf of the European Union, (7) It is necessary to provide for the retroactive applicability of these measures from 20 October 2016, HAS ADOPTED THIS DECISION: Article 1 The amendments to points 1 and 4 of Chapter X of the Annex to the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco, adopted by the Joint Committee established by Article 10 of the Agreement and resulting from Annex 8 to the minutes set out in the Annex to this Decision, are hereby approved on behalf of the Union. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 20 October 2016. Done at Brussels, 5 January 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 349, 21.12.2013, p. 1. (2) OJ L 141, 29.5.2006, p. 4. (3) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). ANNEX Annex 8 to the minutes of the meeting of 18-20 October 2016 of the Joint Committee established by the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco CHAPTER X 'LANDING OF CATCHES' Point 1 Landings EU vessels in the categories subject to compulsory landing which have been granted a licence in accordance with this Protocol and which land more than the compulsory landing percentages provided for in datasheets 1, 4, 5 and 6 in a Moroccan port shall benefit from a 5 % reduction in the fee for each tonne landed above the compulsory threshold which has gone through the fish market. Point 4 Penalties in the event of non-compliance with the applicable landing requirements: Vessels in the categories subject to compulsory landing which do not comply with this requirement in accordance with the relevant datasheets may be subject to a 15 % increase in the payment of the next fee.